DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 07/05/2022. The amendments and remarks filed on 06/06/2022 have been entered. Accordingly Claims 1, 3-10 and 20 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. 20130336560, December 19, 2013)(hereinafter, “Wong”), Beach et. al. (U.S. 20060079782, April 13, 2006)(hereinafter, “Beach”) and Clark (U.S. 20090067699, March 12, 2009)(hereinafter, “Clark”).
Regarding Claim 1, Wong teaches: A method of displaying a Doppler image (Fig. 5, [0029]), the method comprising: 
transmitting, by a probe (Fig. 6, element 14, transducer, [0068]), an ultrasound signal to an object and receiving the ultrasound signal reflected from the object ([0069-0070]);
generating, by an ultrasound receiver (“The transmit and receive beamformers 12, 16 are a beamformer for scanning with the transducer 14.” [0070]), the reflected ultrasound signal as ultrasound data (“The array is configured as a one-dimensional array, a two-dimensional array, a 1.5 D array, a 1.25 D array, a 1.75 D array, an annular array, a multidimensional array, a wobbler array, combinations thereof, or any other now known or later developed array. The transducer elements transduce between acoustic and electric energies.” [0069]; “The transmit beamformer 12, using the transducer 14, transmits one or more beams to scan a region. Vector.RTM., sector, linear or other scan formats may be used. In one embodiment, the transmit beamformer 12 transmits beams sufficiently large to cover at least thirty distinct receive lines, and the receive beamformer 16 receives along these distinct receive lines in response to the transmit beam.” [0070]); 
and generating, by an image processing unit, an ultrasound image include a plurality of pixels by using the ultrasound data (“The receive beamformer 16 is operable to form receive beams in response to the transmit beams. For example, the receive beamformer 16 receives one, two, or more (e.g., 30, 40, or 50) receive beams in response to each transmit beam. The receive beams are collinear, parallel and offset or nonparallel with the corresponding transmit beams. The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain. The phase rotators, delays, and/or summers may be repeated for parallel receive beamformation. One or more of the parallel receive beamformers may share parts of channels, such as sharing initial amplification.” [0074]),
wherein the generating, by the ultrasound receiver, the reflected ultrasound signal comprises: obtaining a first Doppler signal where clutter filtering corresponding to each of the 5plurality of pixels is not performed and a second Doppler signal where clutter filtering corresponding to each of the plurality of pixels is performed (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035]; “The clutter strength may be estimated from all or a sub-set of samples of a given ensemble. For example, the unfiltered clutter power is determined from an averaged or summed power of all of the samples of the ensemble. As another example, the unfiltered clutter power is determined from the power or magnitude of just a single member of the color ensemble. Any member may be used, such as a first or middle member. Any sub-set may be used, such as averaging half of the samples of an ensemble.” [0038]);
determining a first motion score indicating a degree of flash artifact occurrence by using velocity information of the first Doppler signal (Fig. 5, element 32, detect motion, [0041-0048], “FIG. 5 shows a method for color flow motion artifact suppression in medical diagnostic ultrasound. The method is performed by the system 10 of FIG. 6 or a different system. The acts of FIG. 5 are performed in the order shown or a different order.” [0028]; “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051].  Examiner notes, flash artifact is synonymous to motion artifact or clutter and flash artifact suppression is synonymous with spatial filtering, clutter suppression or motion artifact suppression, the claim limitations of flash artifact occurrence is met by the teachings of Wong.); 
and determining a first weight for suppressing flash artifacts of each pixel based on 10the first motion score and a velocity difference value between the first Doppler signal and the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]);  
and wherein the generating, by the image processing unit (“The processor 24 controls the mixer 19, wall filter 20, and/or thresholder 23. The processor 24 implements one or more of the algorithms, acts, steps, functions, methods or processes discussed herein, by processing the data and/or controlling operation of other components of the system 10. Additional or multiple processors may be used to implement various aspects of the algorithms.” [0086]), the ultrasound image comprises: generating a first Doppler image of the object by applying the first weight to the second Doppler signal of each pixel (“In act 46, the clutter filtered estimates are used for imaging. An image of the flow in the patient is generated. The image is generated from an output of the clutter filtering. The clutter filtering operates on the flow estimates, such as Doppler data. The image is a color flow or tissue Doppler image. The image represents the flow, such as being a color velocity or energy image.” [0066]);
and displaying the first Doppler image of the object (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]).
Wang is silent with regards to a velocity difference value and a display of the first Doppler image with the first motion score regardless of a magnitude of the first motion score.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Clark in the field of ultrasound imaging systems teaches: “A preferred Doppler estimator is an auto-correlator, in which velocity (Doppler frequency) estimation is based on the argument of the lag-one autocorrelation function and Doppler power estimation is based on the magnitude of the lag-zero autocorrelation function. Motion can also be estimated by known phase-domain (for example, parametric frequency estimators such as MUSIC, ESPRIT, etc.) or time-domain (for example, cross-correlation) signal processing techniques. Other estimators related to the temporal or spatial distributions of velocity such as estimators of acceleration or temporal and/or spatial velocity derivatives can be used instead of or in addition to velocity estimators. The velocity estimates undergo threshold detection to reduce noise, segmentation and post-processing such as hole filling and smoothing in a post-processor 46. The velocity estimates are applied to a quantization processor 48 which determines the range or scale of the velocity values to be quantized to the color display range, typically 8 bits covering the .+-.PRF/2 range. The quantized velocity estimates are applied to the scan converter 50 where they are converted to the desired image format, matching that of the B mode image on which they are displayed. The scan converted B mode and velocity values are coupled to a mapping processor 36 which maps the values to the desired ranges of gray and color for the two overlaid displays. The range of display colors used in the color Doppler image, referred to herein as the velocity scale or color bar, is coupled to a graphics processor 72 which displays the color bar alongside the color Doppler image.” [0014]; “FIG. 2 illustrates the display screen 102 of an ultrasound system of the present invention when conducting tissue Doppler imaging. The arrow 104 is pointing at a four chamber tissue Doppler image of the heart, in this case, a four chamber view. As is customary during echocardiography exams, the patient's ECG is monitored and displayed at the bottom of the screen 106. A marker 108 indicates the point in the cardiac cycle when the image on the screen was acquired. To the right of the image in this screen shot is a depth scale, and to the right of the depth scale is a color bar 112. The color bar illustrates the range of velocity-corresponding colors used to depict tissue motion in the tissue Doppler image 104. The color bar is frequently accompanied by numerical indicators of the color velocity scale, such as +5 cm/sec at the top of the color bar and -5 cm/sec at the bottom. The colors give the user a sense of the velocities of different areas of the heart anatomy and highlight regions of the anatomy where higher and lower velocities of tissue movement are occurring. In accordance with the principles of the present invention, regions of the anatomy where aliasing is occurring or likely to occur is highlighted in a distinguishing color. For instance, as previously explained, the typical TDI user will set the color bar to be a range of reds and blues. But when a velocity value nears or exceeds and endpoint of the velocity range, such as within 3% of a range terminus, those velocity values are displayed on the TDI image, not as red or blue, but as a distinguishing color such as yellow or green.” [0018-0019]
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Wang and Beach to display an image along with the motion score at any magnitude as taught in Clark to assist in acquiring useful imaging data and identify scores that provide improved final images not subject to aliasing artifacts (Clark, [0004-0005]).
Regarding Claim 3, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the velocity information of the first Doppler signal comprises a mean velocity of the first Doppler signal and a velocity standard deviation of the first Doppler signal (“In another embodiment represented by act 36, the velocity threshold of the clutter filtering is set based on the detected lateral motion. The threshold for setting low velocity to a noise or zero level is determined. For setting for entire frames, the velocity threshold is represented as: .DELTA.V.sub.p,q(f)=V.sub.F(C(f)). For setting the velocity threshold differently for different locations within a frame, the velocity threshold is represented as: .DELTA.V.sub.p,q(f)=V.sub.F(C.sub.p,q(f), The adjustment or adjustments are applied in addition to any other post detection rejection. The adjustments provide a higher threshold for greater motion. The adjustment is represented as: V.sub.p,q,final(f)=V.sub.p,q+.DELTA.V.sub.p,q(f), where V.sub.p,q denotes the sample dependent cutoff frequency had the adjustment for setting not been used.” [0059-0060]).  
Regarding Claim 4, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first motion score comprises determining the first motion score by using velocity distribution information of the first Doppler signal having a power greater than a mean power (“All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions… the frame correlation coefficient is calculated as: C(f)=(.SIGMA..sub.p,qM.sub.p,q(f)*M.sub.p,q(f-1))/(sqrt of(|.SIGMA..sub.p,qM.sup.2.sub.p,q(f).parallel..SIGMA..sub.p,qM.sup.2.sub- .p,q(f)|)). 
This correlation coefficient, C, is a frame motion estimate. Other measures of similarity may be used to detect the motion or determine correlation. For example, a sum of absolute differences is calculated. A minimum sum of absolute differences may be used where a maximum correlation or local motion vectors are used. Cross-correlation or other measure of similarity may be used.” [0047-0048]; “In act 44, flow is estimated. Using the ensembles acquired for setting the clutter filtering or other ensembles, the velocity, energy (power), and/or variance are estimated. The estimates are performed for a plurality of locations, such as each location in a flow or moving tissue region of interest. Doppler, correlation, or other processing is used to estimate the flow.” [0061]; “…the velocity thresholding is applied to flow estimates (e.g., velocity and/or energy) after estimation. For a given location, the velocity is compared to the threshold. If the velocity is below the threshold, then the velocity, energy, and/or other flow estimate is set to a lower value, such as set to zero, a noise floor, or otherwise reduced. If the velocity is above the threshold, then the velocity, energy, and/or other flow estimate is maintained or not reduced. Velocity at the threshold may be treated as above or below the threshold. One or both thresholds may be adapted based on the spatial correlation. The thresholding is applied for each location in the frame or flow region.” [0065]).
Regarding Claim 5, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the generating of the Doppler image of the object comprises: receiving an input that sets a degree of flash artifact suppression from a user (“FIG. 5 shows a method for color flow motion artifact suppression in medical diagnostic ultrasound. The method is performed by the system 10 of FIG. 6 or a different system. The acts of FIG. 5 are performed in the order shown or a different order. Additional, different, or fewer acts than shown in FIG. 5 may be used. For example, one, two, all three, or none of acts 36, 38, and 40 are performed. As another example, act 46 is not provided. The acts of FIG. 5, described below, may be implemented in different ways. At least one example embodiment is provided below, but other embodiments are possible.” [0028]; “The data representing the patient is formed from spatial sampling of the object. The spatial samples are for locations distributed in an acoustic sampling grid. A frame is data representing the scanned region (plane or volume) at a time. The frame of data represents an entire scanned region or region of interest.” [0030]. Examiner notes, flash artifact suppression is synonymous to spatial filtering, clutter suppression or motion artifact suppression, the claim limitation is met.);
determining a second weight corresponding to the set degree of flash artifact suppression (“Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035];” All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]);
and generating a second Doppler image of the object by applying the first weight and the second weight to the second Doppler signal of each pixel (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]; “The display 27 is a CRT, LCD, plasma, projector, monitor, printer, touch screen, or other now known or later developed display device. The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image. The image represents the region of the patient scanned by the beamformer and transducer 14. The image is a color flow image based on the clutter filtered velocity, energy, and/or variance estimates.” [0084]).
Regarding Claim 6 the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: further comprising providing information indicating 5the degree of flash artifact suppression (“In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “Any characteristic of clutter filtering may be set. The wall filter cutoff frequency, type of wall filter, spectrum shift, velocity threshold, power threshold, and/or other characteristic is set. In one embodiment represented by act 38, a shift applied to a clutter spectrum prior to filtering is set based on the detected lateral motion.” [0056]).
Regarding Claim 8, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first weight comprises determining the first weight to decrease as the first motion score increases (“Different clutter filtering techniques may be used based on the correlation coefficient. In addition or an alternative to setting a characteristic of clutter filtering, different approaches may be selected. For example, when little or no motion is detected from frame correlation, the clutter spectrum is shifted to counteract any detected shift. When large motion is detected from frame correlation, the shifting of clutter spectrum is reduced or disabled, but another approach is implemented. The other approach may be increasing the wall filter cutoff and/or post detection velocity threshold. The increase may be a function of the degree of motion.” [0050]).
Regarding Claim 9, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first weight comprises: determining first pixels, for which a velocity value of the first Doppler signal is greater than a threshold value, as outliers (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035]); 
determining pixels other than the first pixels from among the plurality of pixels as second pixels for suppressing the flash artifacts (“A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object. The spatial samples are for locations distributed in an acoustic sampling grid. A frame is data representing the scanned region (plane or volume) at a time. The frame of data represents an entire scanned region or region of interest.” [0030]; “Flow power may be obtained for correlation or motion detection. In one embodiment, the clutter strength is estimated. The Doppler power is estimated from the ensemble. Energy or magnitude may be estimated as the power. To estimate clutter strength, the samples of the ensemble are not clutter filtered and/or are not wall filtered. Some filtering may be provided, but the filtering allows a majority or most of the clutter information to pass for use in estimation.” [0037]); 
and determining the first weight corresponding to each of the second pixels, based on the first motion score and the velocity difference value between the first Doppler signal and the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]).
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Regarding Claim 10, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first weight comprises determining that the first weight is when the velocity difference value between the first Doppler signal and the second Doppler signal is greater than a threshold value (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]).
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Regarding Claim 20, Wong further teaches: A non-transitory computer-readable recording medium having recorded thereon a program comprising instructions which, when executed by a computer, cause the computer to execute a method including (“…a non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for motion artifact suppression in medical diagnostic ultrasound. The storage medium includes instructions for detecting at least lateral motion between data acquired at different times, determining a threshold value for velocity as a function of the detected at least lateral motion, estimating velocities, and thresholding the velocities with the threshold value for velocity.” [0008]): 
controlling a probe (Fig. 6, element 14, transducer, [0068]), to transmit an ultrasound signal to an object and receive the ultrasound signal reflected from the object ([0069-0070]);
controlling an ultrasound receiver (“The transmit and receive beamformers 12, 16 are a beamformer for scanning with the transducer 14.” [0070]), to generate the reflected ultrasound signal as ultrasound data (“The array is configured as a one-dimensional array, a two-dimensional array, a 1.5 D array, a 1.25 D array, a 1.75 D array, an annular array, a multidimensional array, a wobbler array, combinations thereof, or any other now known or later developed array. The transducer elements transduce between acoustic and electric energies.” [0069]; “The transmit beamformer 12, using the transducer 14, transmits one or more beams to scan a region. Vector.RTM., sector, linear or other scan formats may be used. In one embodiment, the transmit beamformer 12 transmits beams sufficiently large to cover at least thirty distinct receive lines, and the receive beamformer 16 receives along these distinct receive lines in response to the transmit beam.” [0070]); 
and controlling an image processing unit to generate an ultrasound image including a plurality of pixels by using the ultrasound data (“The receive beamformer 16 is operable to form receive beams in response to the transmit beams. For example, the receive beamformer 16 receives one, two, or more (e.g., 30, 40, or 50) receive beams in response to each transmit beam. The receive beams are collinear, parallel and offset or nonparallel with the corresponding transmit beams. The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain. The phase rotators, delays, and/or summers may be repeated for parallel receive beamformation. One or more of the parallel receive beamformers may share parts of channels, such as sharing initial amplification.” [0074]),
wherein the controlling the ultrasound receiver to generate the reflected ultrasound signal as tge ultrasound data further include: 
obtaining a first Doppler signal where clutter filtering corresponding to each of a plurality of pixels is not performed and a second Doppler signal where clutter filtering 5corresponding to each of the plurality of pixels is performed (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035]; “The clutter strength may be estimated from all or a sub-set of samples of a given ensemble. For example, the unfiltered clutter power is determined from an averaged or summed power of all of the samples of the ensemble. As another example, the unfiltered clutter power is determined from the power or magnitude of just a single member of the color ensemble. Any member may be used, such as a first or middle member. Any sub-set may be used, such as averaging half of the samples of an ensemble.” [0038]);
determining a first motion score indicating a degree of flash artifact occurrence by using velocity information of the first Doppler signal (Fig. 5, element 32, detect motion,[0041-0048], “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]. Examiner notes the determine limitation is the intended use of the velocity information.);
determining a first weight for suppressing flash artifacts of each pixel based on the first motion score and a velocity difference value between the first Doppler signal and 10the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]); 
and wherein the controlling the image processing unit (“The processor 24 controls the mixer 19, wall filter 20, and/or thresholder 23. The processor 24 implements one or more of the algorithms, acts, steps, functions, methods or processes discussed herein, by processing the data and/or controlling operation of other components of the system 10. Additional or multiple processors may be used to implement various aspects of the algorithms.” [0086]) to generate the ultrasound image further includes: generating a first Doppler image of the object by applying the first weight to the second Doppler signal of each pixel (“In act 46, the clutter filtered estimates are used for imaging. An image of the flow in the patient is generated. The image is generated from an output of the clutter filtering. The clutter filtering operates on the flow estimates, such as Doppler data. The image is a color flow or tissue Doppler image. The image represents the flow, such as being a color velocity or energy image.” [0066]),
and displaying the first Doppler image of the object (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]).
Wang is silent with regards to a velocity difference value and a display of the first Doppler image with the first motion score regardless of a magnitude of the first motion score.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Clark in the field of ultrasound imaging systems teaches: “A preferred Doppler estimator is an auto-correlator, in which velocity (Doppler frequency) estimation is based on the argument of the lag-one autocorrelation function and Doppler power estimation is based on the magnitude of the lag-zero autocorrelation function. Motion can also be estimated by known phase-domain (for example, parametric frequency estimators such as MUSIC, ESPRIT, etc.) or time-domain (for example, cross-correlation) signal processing techniques. Other estimators related to the temporal or spatial distributions of velocity such as estimators of acceleration or temporal and/or spatial velocity derivatives can be used instead of or in addition to velocity estimators. The velocity estimates undergo threshold detection to reduce noise, segmentation and post-processing such as hole filling and smoothing in a post-processor 46. The velocity estimates are applied to a quantization processor 48 which determines the range or scale of the velocity values to be quantized to the color display range, typically 8 bits covering the .+-.PRF/2 range. The quantized velocity estimates are applied to the scan converter 50 where they are converted to the desired image format, matching that of the B mode image on which they are displayed. The scan converted B mode and velocity values are coupled to a mapping processor 36 which maps the values to the desired ranges of gray and color for the two overlaid displays. The range of display colors used in the color Doppler image, referred to herein as the velocity scale or color bar, is coupled to a graphics processor 72 which displays the color bar alongside the color Doppler image.” [0014]; “FIG. 2 illustrates the display screen 102 of an ultrasound system of the present invention when conducting tissue Doppler imaging. The arrow 104 is pointing at a four chamber tissue Doppler image of the heart, in this case, a four chamber view. As is customary during echocardiography exams, the patient's ECG is monitored and displayed at the bottom of the screen 106. A marker 108 indicates the point in the cardiac cycle when the image on the screen was acquired. To the right of the image in this screen shot is a depth scale, and to the right of the depth scale is a color bar 112. The color bar illustrates the range of velocity-corresponding colors used to depict tissue motion in the tissue Doppler image 104. The color bar is frequently accompanied by numerical indicators of the color velocity scale, such as +5 cm/sec at the top of the color bar and -5 cm/sec at the bottom. The colors give the user a sense of the velocities of different areas of the heart anatomy and highlight regions of the anatomy where higher and lower velocities of tissue movement are occurring. In accordance with the principles of the present invention, regions of the anatomy where aliasing is occurring or likely to occur is highlighted in a distinguishing color. For instance, as previously explained, the typical TDI user will set the color bar to be a range of reds and blues. But when a velocity value nears or exceeds and endpoint of the velocity range, such as within 3% of a range terminus, those velocity values are displayed on the TDI image, not as red or blue, but as a distinguishing color such as yellow or green.” [0018-0019]
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Wang and Beach to display an image along with the motion score at any magnitude as taught in Clark to assist in acquiring useful imaging data and identify scores that provide improved final images not subject to aliasing artifacts (Clark, [0004-0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Beach, Clark and Moehring et. al. (U.S. 20020091319, July 11, 2002)(hereinafter, “Moehring”).
Regarding Claim 7, the combination of references Wong, Beach and Clark substantially teaches the claim limitations as noted above.
With regards to limitations, wherein the providing of the information indicating the degree of flash artifact suppression comprises displaying, along with the first motion score, a second motion score indicating a degree of remaining flash artifacts after the 10first weight and the second weight are applied, Wong teaches motion scores: Fig. 5, element 32, detect motion,[0041-0048], “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.”; Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]) and a display of information: “The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067].
Wong does not explicitly teach displaying the motion scores.
Clark in the field of ultrasound imaging systems teaches: “A preferred Doppler estimator is an auto-correlator, in which velocity (Doppler frequency) estimation is based on the argument of the lag-one autocorrelation function and Doppler power estimation is based on the magnitude of the lag-zero autocorrelation function. Motion can also be estimated by known phase-domain (for example, parametric frequency estimators such as MUSIC, ESPRIT, etc.) or time-domain (for example, cross-correlation) signal processing techniques. Other estimators related to the temporal or spatial distributions of velocity such as estimators of acceleration or temporal and/or spatial velocity derivatives can be used instead of or in addition to velocity estimators. The velocity estimates undergo threshold detection to reduce noise, segmentation and post-processing such as hole filling and smoothing in a post-processor 46. The velocity estimates are applied to a quantization processor 48 which determines the range or scale of the velocity values to be quantized to the color display range, typically 8 bits covering the .+-.PRF/2 range. The quantized velocity estimates are applied to the scan converter 50 where they are converted to the desired image format, matching that of the B mode image on which they are displayed. The scan converted B mode and velocity values are coupled to a mapping processor 36 which maps the values to the desired ranges of gray and color for the two overlaid displays. The range of display colors used in the color Doppler image, referred to herein as the velocity scale or color bar, is coupled to a graphics processor 72 which displays the color bar alongside the color Doppler image.” [0014]; “FIG. 2 illustrates the display screen 102 of an ultrasound system of the present invention when conducting tissue Doppler imaging. The arrow 104 is pointing at a four chamber tissue Doppler image of the heart, in this case, a four chamber view. As is customary during echocardiography exams, the patient's ECG is monitored and displayed at the bottom of the screen 106. A marker 108 indicates the point in the cardiac cycle when the image on the screen was acquired. To the right of the image in this screen shot is a depth scale, and to the right of the depth scale is a color bar 112. The color bar illustrates the range of velocity-corresponding colors used to depict tissue motion in the tissue Doppler image 104. The color bar is frequently accompanied by numerical indicators of the color velocity scale, such as +5 cm/sec at the top of the color bar and -5 cm/sec at the bottom. The colors give the user a sense of the velocities of different areas of the heart anatomy and highlight regions of the anatomy where higher and lower velocities of tissue movement are occurring. In accordance with the principles of the present invention, regions of the anatomy where aliasing is occurring or likely to occur is highlighted in a distinguishing color. For instance, as previously explained, the typical TDI user will set the color bar to be a range of reds and blues. But when a velocity value nears or exceeds and endpoint of the velocity range, such as within 3% of a range terminus, those velocity values are displayed on the TDI image, not as red or blue, but as a distinguishing color such as yellow or green.” [0018-0019]
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Wang and Beach to display an image along with the motion score as taught in Clark to assist in acquiring useful imaging data and identify scores that provide improved final images not subject to aliasing artifacts (Clark, [0004-0005]).
Moehring in the field of Doppler ultrasound systems teaches various graphical display modes as seen in Figs. 1-8 [0026-0027][0030][0033-0035] of illustrating diagnostic information resulting from doppler ultrasound systems such as the depth-mode display in Fig. 2 that illustrates the clutter filtering with threshold magnitude clutter cutoff thresholds and velocity information on the figure [0026-0027].
Since Wong has the system capabilities, it would be obvious to one of ordinary skill in the art to modify the information displayed as taught in Moehring providing “…not only convenient means for locating the desired sample volume, but also provides a particularly useful technique for distinguishing embolic signals from artifact signals, and perhaps even for characterizing different embolic signals.” (Moehring, [0038]. It would be an obvious design choice to one of ordinary skill in the art before the effective filing date, to rearrange the information obtained in the combination of Wong, Beach, Clark and Moehring to a design choice configuration that would allow the motion scores to be visible on the display as this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Response to Arguments
Applicant’s arguments regarding previous prior art of record Ren with respect to amended claim 1 display limitation and analogous limitations in Claim 20 of the pending claims set are moot in view of the new grounds of rejections provided by above disclosed reference Clark. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793